Skadden, Arps, Slate, Meagher & Flom llp ONE BEACON STREET BOSTON, MASSACHUSETTS02108-3194 TEL: (617) 573-4800 FAX: (617) 573-4822 www.skadden.com August 12, 2011 John M. Ganley Senior Counsel Securities and Exchange Commission treet, NE Washington, DC 20549 RE: BlackRock Preferred Partners LLC File Nos. 333-173601 & 811-22550 Dear Mr. Ganley: Transmitted herewith is Pre-Effective Amendment No. 2 to BlackRock Preferred Partners LLC's (the "Fund") registration statement on Form N-2 (the "Amendment").The Amendment is being filed solely for the purpose of filing with the U.S. Securities and Exchange Commission certain exhibits required in connection with Item 25 to Part C of the Fund's registration statement. Should you have any comments or concerns, please do not hesitate to contact me at (617) 573-4836 or Tom DeCapo at (617) 573-4814. Sincerely, /s/ Kenneth E. Burdon Kenneth E. Burdon
